                   IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF KANSAS



JUSTIN TODD REY,

                                Plaintiff,

            v.                                          CASE NO. 18-3210-SAC

(fnu) HOSTETLER, et al.,

                                Defendants.


                      NOTICE AND ORDER TO SHOW CAUSE

      This matter is a civil rights action filed pursuant to 42 U.S.C.

§ 1983. Plaintiff, a pretrial detainee1, proceeds pro se and in forma

pauperis.

                                   Screening

      A federal court must conduct a preliminary review of any case

in which a prisoner seeks relief against a governmental entity or an

officer or employee of such an entity. See 28 U.S.C. §1915A(a).

Following this review, the court must dismiss any portion of the

complaint that is frivolous, malicious, fails to state a claim upon
which relief may be granted, or seeks monetary damages from a defendant

who is immune from that relief. See 28 U.S.C. § 1915A(b).

      In screening, a court liberally construes pleadings filed by a

party proceeding pro se and applies “less stringent standards than

formal pleadings drafted by lawyers.” Erickson v. Pardus, 551 U.S.

89, 94 (2007).

      To state a claim for relief under Section 1983, a plaintiff must
allege the violation of a right secured by the Constitution and laws

1 During the pendency of this matter, plaintiff was convicted in the Johnson County
District Court.
of the United States and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins,

487 U.S. 42, 48-49 (1988)(citations omitted).

     To avoid a dismissal for failure to state a claim, a complaint

must set out factual allegations that “raise a right to relief above

the speculative level.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

555 (2007). The court accepts the well-pleaded allegations in the

complaint as true and construes them in the light most favorable to

the plaintiff. Id. However, “when the allegations in a complaint,

however, true, could not raise a [plausible] claim of entitlement to

relief,” the matter should be dismissed. Id. at 558. A court need not

accept “[t]hreadbare recitals of the elements of a cause of action

supported by mere conclusory statements.” Ashcroft v. Iqbal, 556 U.S.

662, 678 (2009). Rather, “to state a claim in federal court, a

complaint must explain what each defendant did to [the pro se

plaintiff]; when the defendant did it; how the defendant’s action

harmed [the plaintiff]; and what specific legal right the plaintiff

believes the defendant violated.” Nasious v. Two Unknown B.I.C.E.
Agents, 492 F.3d 1158, 1163 (10th Cir. 2007).

     The Tenth Circuit has observed that the U.S. Supreme Court’s

decisions in Twombly and Erickson set out a new standard of review

for dismissals under 28 U.S.C. § 1915(e)(2)(B)(ii) dismissals. See

Key v. Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007)(citations omitted).

Following those decisions, courts “look to the specific allegations

in the complaint to determine whether they plausibly support a legal

claim for relief.” Kay, 500 F.3d at 1218 (quotation marks and internal
citations omitted). A plaintiff “must nudge his claims across the line

from conceivable to plausible.” Smith v. United States, 561 F.3d 1090,
1098 (10th Cir. 2009). In this context, “plausible” refers “to the

scope of the allegations in a complaint: if they are so general that

they encompass a wide swath of conduct much of it innocent,” then the

plaintiff    has   not   “nudged    [the]   claims   across   the   line   from

conceivable to plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247

(citing Twombly at 1974).

                                   Discussion

     The complaint names the following as defendants:

  1. (fnu) Hostetler, Classifications Officer at the Johnson County

     Adult Detention Center (JCADC);

  2. The Lenexa Police Department;

  3. Billam and Henderson, LLC, a law firm;

  4. Detective Mario Kasal, Palm Springs Police Department;

  5. Sgt. (fnu) Jerne, Palm Springs Police Department;

  6. U-Haul Moving and Storage of Lenexa;

  7. Ara Cremation;

  8. JCADC;

  9. Johnson County Courts;
  10. Dep. (fnu) Ellis, JCADC;

  11. Judge Kathleen Sloan, Johnson County District Court;

  12. (fnu) Graham, civilian employee of Johnson County Sheriff’s

  Dept.;

  13. Lt. (fnu) Burns, JCADC.

     The Court has conducted an initial review of the complaint, and,

for the reasons that follow, has identified several defects in the

complaint.
                         JCADC is not a suable entity.

     The defendant correctional facility, JCADC, is subject to
dismissal because it is not a suable entity. Section 1983 provides

a remedy for claims of federal rights by a “person” acting under color

of state law. As a governmental sub-unit, the jail cannot sue or be

sued, and it is subject to dismissal from this action. See Hinton v.

Dennis, 362 F. App’x 904, 907 (10th Cir. 2010)(unpublished)

(“generally, governmental sub-units are not separable suable entities

that may be sued under § 1983”) and Aston v. Cunningham, 2000 WL 796086,

*4 n.3 (10th Cir. June 21, 2000)(unpublished)(stating that jail would

be dismissed “because a detention facility is not a person or legally

created entity capable of being sued”).

                        Lenexa Police Department

     The Lenexa Police Department also is subject to dismissal, as

“‘police departments … are not suable entities under § 1983, because

they lack legal identities apart from the municipality.’” Young v.

City of Albuquerque, 77 F. Supp. 3d 1154, 1186 (D.N.M. 2014)(quoting

Ketchum v. Albuquerque Police Dep’t, 958 F.2d 381, 1002 WL 51481, at

*2 (10th Cir. Mar. 12, 1992). See also Martinez v. Winner, 771 F.2d

424, 444 (10th Cir.1985)(dismissing claim against the Denver Police
Department because it is not a separate, suable entity).

     Plaintiff may amend his complaint to identify individual police

officers.

            Private business entities are not state actors

     Plaintiff names U-Haul Moving and Storage, Ara Cremation, and

the law firm of Billam and Henderson, LLC, as defendants. He alleges

that the U-Haul business “made a false claim/call to the Lenexa Police

Dpt.”, resulting in slander and damage to plaintiff’s good name. (Doc.
#1, p. 9). He also complains that the crematorium violated his rights

by releasing his wife’s ashes to her mother despite his instructions
to the contrary (id., p. 11). It appears that the defendant law firm

represented plaintiff at some point, as he notes the visits made to

him in November 2017 (id., p. 17); he also broadly alleges that “these

attorneys are in some deep illegal doings with the Johnson County

Kansas and other authorities around the state and some of Missouri”

(id., p. 10).

     To bring a claim under § 1983, plaintiff must show that there

has been a “deprivation of a civil right by a ‘person’ acting under

color of state law.” McLaughlin v. Bd. of Trustees of State Coll. Of

Colo. 215 F.3d 1168, 1172 (10th Cir. 2000). A private entity may be

deemed a state actor where it has “‘acted together with or [has]

obtained significant aid from state officials, or [if its] conduct

is otherwise chargeable to the state.’” Johnson v. Rodrigues, 293 F.3d

1196, 1203 (10th Cir. 2002)(quoting Lugar v. Edmondson Oil Co., 457

U.S. 922, 937 (2002)).

     The United States Supreme Court has applied four tests to

determine whether a private actor should be considered a state actor

under § 1983: “(1) the public function test, (2) the nexus test, (3)
the symbiotic relationship test and (4) the joint action test.” Scott

v. Hern, 216 F.3d 897, 907 (10th Cir. 2000). Here, plaintiff has not

alleged any facts that suggests that either U-Haul or Ara Cremation

acted together with state officials or that their conduct is

reasonably chargeable to the state. Instead, U-Haul employees called

the police, and Ara Cremation delivered cremains to plaintiff’s

mother-in-law instead of to him. Neither of these scenarios suggests

any state action, or the violation of a federal right, and these
business entities are subject to dismissal from this action.

     And while plaintiff claims that the law firm of Billam and
Henderson, LLC, is involved in illegal activities with state

officials, the complaint fails to allege any specific acts or

omissions in support of this bare claim. Accordingly, this defendant

also is subject to dismissal unless plaintiff offers specific,

well-pleaded allegations of fact.

          Officers of the Palm Springs Police Department

     Plaintiff alleges that defendants Kasal and Jerne, both

employees of the Palm Springs, California Police Department have

charged plaintiff with murder and “used reasons … including the

dismemberment of [plaintiff’s] wife’s deceased corpse as a reason for

the judge to place the warrant.” (Id., at p. 9). If plaintiff is

challenging the validity of California criminal charges, he must

present that challenge in the district where the charges were brought.

This Court has no jurisdiction over those charges or over action taken

by California officers in California, and any such allegations must

be dismissed from this action.

              State district court and state court judge

     Plaintiff names as defendants both the Johnson County District
Court and the state district judge presiding in his criminal case.

Generally, while a person can be sued for constitutional violations

under § 1983, neither a state nor its agencies is a person under that

provision. See Arizonians for Official English v. Arizona, 520 U.S.

43, 69 (1997)(citing Will v. Michigan Dep’t. of State Police, 491 U.S.

58, 71 (1989)(neither a State nor its agencies are “persons” under

§ 1983)). The defendant Johnson County Court is an arm of the State,

and therefore, it is not a “person” suable under § 1983. Will, 491
U.S. at 64.

     Next, a judge has absolute immunity from suit for acts performed
within the jurisdiction of the court. See Stump v. Sparkman, 435 U.S.

349, 356-57 (1978). In determining whether the defendant judge’s

actions identified in the complaint were within her jurisdiction, the

Court must look to the nature of the act, that is, whether the nature

of the act is judicial, and not whether the act was erroneous or

malicious. Mireles v. Waco, 502 U.S. 9, 13 (1991)(considering “the

particular act’s relation to a general function normally performed

by a judge.”). Plaintiff’s claims against the defendant judge allege

that she has failed to answer the numerous letters he sent to her and

denied him access to information concerning his children’s well-being

(Doc. #1, p.16.). The Court has considered these claims and finds that

plaintiff has not identified any acts that fall outside the

jurisdiction of the defendant judge.

     These defendants are subject to dismissal.

                          Defendant Graham

     Plaintiff identifies this defendant as a civilian working in the

law library and asserts the denial of his “right to notarize.” (Doc.

#1, p. 8). At this point, the Court liberally construes this to
implicate a denial of legal service impairing his access to the courts.

It is long settled that access to the courts is a fundamental

constitutional right. Bounds v. Smith, 430 U.S. 817, 828 (1977).

However, to present a claim of denial of access, a prisoner must show

actual injury. Lewis v. Casey, 518 U.S. 343, 350-51 (1996). That

showing, in turn, requires a prisoner to show that a denial or delay

of access prejudiced him in pursuing his legal claims. Treff v.

Galetka, 74 F.3d 191, 194 (10th Cir. 1996). Because plaintiff has not
identified any specific harm that arose from the denial of notary

services, his claim against defendant Graham is subject to dismissal
unless he amends the complaint to identify actual injury.

                Defendants Hostetler, Ellis, and Burns

     These defendants are employed at the JCADC and are properly named

in a complaint under § 1983. Plaintiff appears primarily to allege

that his placement in segregation violated his constitutional rights,

although the complaint also broadly alleges other acts, including

fraud and false trouble calls. (Doc. #1, pp. 8-9).

     Generally, a prisoner challenging the conditions of his

confinement must show that the defendants deprived him of a liberty

interest. See Steffey v. Orman, 461 F.3d 1218, 1221 (10th Cir. 2006).

Because a prisoner’s conditions of confinement do not impinge on a

liberty interest unless they involve the “atypical and significant

hardship on the inmate in relation to the ordinary incidents of prison

life,” Sandin v. Conner, 515 U.S. 472, 484 (1995), plaintiff must

provide an amended complaint to explain the specific factual grounds

of his claim.

                      Motion to appoint counsel

     Plaintiff moves for the appointment of counsel (Doc. #3). There
is no constitutional right to the appointment of counsel in a civil

matter. Carper v. Deland, 54 F.3d 613, 616 (10th Cir. 1995); Durre v.

Dempsey, 869 F.2d 543, 547 (10th Cir. 1989). Rather, the decision

whether to appoint counsel in a civil action lies in the discretion

of the district court. Williams v. Meese, 926 F.2d 994, 996 (10th Cir.

1991). The party seeking the appointment of counsel has the burden

to convince the court that the claims presented have sufficient merit

to warrant the appointment of counsel. Steffey v. Orman, 461 F.3d 1218,
1223 (10th Cir. 2016)(citing Hill v. SmithKline Beecham Corp., 393 F.3d

1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel
appointed would have assisted [the movant] in presenting his strongest

possible case, [as] the same could be said in any case.” Steffey, 461

F.3d at 1223 (citing Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir.

1995)). The Court should consider “the merits of the prisoner’s

claims, the nature and complexity of the factual and legal issues,

and the prisoner’s ability to investigate the facts and present his

claims.” Rucks, 57 F.3d at 979.

     At this point, the Court declines to appoint counsel. As

discussed in this order, plaintiff has identified a number of

defendants who are not properly named in an action under §1983, and

many of his claims are, at present, too vague to proceed.

                             Conclusion

     The Court directs plaintiff to show cause why defendants Lenexa

Police Department; Billam and Henderson, LLC; Mario Kasal; (fnu)

Jerne; U-Haul of Lenexa; Ara Cremation; JCADC; Johnson County Courts;

(fnu) Ellis; Judge Sloan; and (fnu) Graham should not be dismissed

for the reasons set forth.

     Plaintiff may submit an amended complaint to correct any
deficiencies. The amended complaint must be submitted upon

court-approved forms. An amended complaint is not an addendum or

supplement to the original complaint but completely supersedes it.

Therefore, any claims or allegations not presented in the amended

complaint are no longer before the Court. Plaintiff may not simply

refer to an earlier pleading; instead, the complaint must contain all

allegations and claims that plaintiff intends to present in the

action, including those to be retained from the original complaint.
Plaintiff must include the case number of this action on the first

page of the amended complaint.
     Plaintiff must name every defendant in the caption of the amended

complaint. See Fed. R. Civ. P. 10(a). Plaintiff must refer to each

defendant in the body of the complaint and must allege specific facts

that describe the allegedly unconstitutional acts or omissions by each

defendant, including dates, locations, and circumstances.

     IT IS, THEREFORE, BY THE COURT ORDERED that on or before March

26, 2019, plaintiff shall show cause as directed and shall submit an

amended complaint that complies with the directions contained in this

order. The failure to file a timely response may result in the

dismissal of this matter without additional prior notice.

     IT IS FURTHER ORDERED plaintiff’s motion to appoint counsel (Doc.

#3) is denied.

     IT IS SO ORDERED.

     DATED:   This 26th day of February, 2019, at Topeka, Kansas.




                               S/ Sam A. Crow
                               SAM A. CROW
                               U.S. Senior District Judge
